internal_revenue_service department of the treasury washington dc contact person telephone number in reference to op e eo t date oct ssn -507 legend x dear sir or madam this is december contained in in further consideration of our ruling issued on regarding a change made to one of the rulings a private_letter_ruling we issued to you on march specifically the date ruling no read as if you terminate your status as of the code follows pursuant to sec_507 set forth in sec_507 are met the tax imposed by sec_507 and the requirements set forth in sec_507 deleted the service will abate you request that the phrase are met be a private_foundation and the requirements shortly after the letter of date was issued you spoke to us regarding this change the service with a letter from the attorney_general of x describing relevant x law from the attorney_general of x required by sec_507 under x law sufficient to assure implementation of the provisions of chapter a private_foundation are preserved for charitable purposes of the code and insure that the assets of of the code there are mechanisms we requested that you provide you have attached such a letter the letter indicates that as thus with respect to the above we amended our ruling no to if you terminate your status as state pursuant to sec_507 the tax imposed by sec_507 of the code a private_foundation the service will abate please be aware that an assessment must be made before abatement is granted under the applicable statutory provisions therefore our amendment of december qualified as follows is further this ruling is not to be construed to limit the ability of the district_director to either assess or abate the tax imposed by sec_507 procedures as set forth in the code and regulations thereunder in accordance with service of the code 7s we wish to remove the implication that a private_foundation can terminate its private_foundation_status in any manner other than as set forth in sec_507 of the code and the regulations thereunder specifically where a foundation files a notice of intent to terminate and requests abatement of the sec_507 tax on the grounds of section s07 g then its private_foundation_status is not terminated until the procedures set forth under sec_507 has abated the tax must file an annual information_return under sec_6033 until termination a foundation ordinarily have been completed and the service for we also wish to explain the procedure set forth in the code of the code contemplates the service notifies the appropriate and regulations for abatement under sec_507 domestic foundations sec_507 g a three step process state officer ordinarily the state attorney_general under sec_6104 the state officer notifies the service within one year of the service's notice that corrective action has been initiated under state law to insure that the foundation's assets are preserved for charitable purposes and the state officer notifies the service that the corrective action has been completed and has resulted in such preservation of assets process in greater detail sec_1_507-9 provides that prior to the notification from the state officer that corrective action has been initiated the service will follow the applicable procedures regarding assessment and collection of termination_tax without regard to sec_507 after receiving the notice the service suspends enforcement action until notified of the final result of the corrective action as long as the delay does not jeopardize the collection of the tax or cause the statute_of_limitations to run sec_1_507-9 of the regulations describes the of the code since you are a foreign organization but you are not exempt from sec_507 of the code under sec_4948 we will need to obtain from you a waiver of your confidentiality rights under sec_6103 allowing the service to contact the attorney_general of x in order to carry out the abatement process under sec_507 the district_director will be contacting you with regard to abatement cob this ruling letter is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours chief exempt_organizations technical branch
